       Case 1:19-cv-02202-ALC-JLC Document 28 Filed 11/21/19 Page 1 of 1




                       Law Offices of T. Stephen Song, P.C.
                               40-21 Bell Blvd., 2nd Floor, Bayside, NY 11361
                       Tel.: 718-321-0770 Fax:718-321-0799 framin@stephensong.net
November 21, 2019

VIA ECF
The Honorable James L. Cott, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street, Room 1360
United States Courthouse
New York, NY 10007

              Re:     Seo v. I.P.T. Name and Design Inc. et al.
                      Civil Action No: 1:19-cv-02202-ALC-JLC
                      First Adjournment Request of Rule 16 Conference
                      Presently Scheduled for November 26, 2019

Dear Judge Cott:

        We represent the Plaintiff, Hyuk Jin Seo in the above-referenced wage-and-hour action.
Pursuant to Rule (I)(F) of Your Honor’s Individual Practices, we write jointly with Defense
Counsel to request an adjournment, sine die, of the Rule 16 Conference presently scheduled
before Your Honor on November 26, 2019 at 11:00 a.m. (Dkt. 26). This is the first request by
the parties and will not affect any other deadlines.

        The reason for this request is that the parties wish to continue with mediation. The
parties began a mediation session on June 9, 2019. Thereafter, the parties adjourned the
mediation session to exchange further discovery and damage calculations. The mediation
session was ultimately rescheduled for October 17, 2019. Unfortunately, there was an issue
wherein the parties were communicating with each other without the knowledge of counsel. The
parties addressed and resolved the issues with the assistance of the Honorable Andrew L. Carter,
Jr. on November 14, 2019. (see Dkts. 18-25).

       Upon adjournment, the Parties will contact the Mediation Office and Mediator Ms. James
to expeditiously schedule a continued mediation date. We thank Your Honor in advance for Your
Honor’s time and attention to this request.

Very truly yours,

/s/ Farzad Ramin /
Farzad Ramin

cc: (All Counsel of Record via ECF)
